Case:19-30203-SDB Doc#:17 Filed:09/30/19 Entered:09/30/19 15:07:05 Page:1 of 8

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF GEORGIA

 

 

 

Debtor 1 Henry Thomas \
First Name Middle Name Last Name

Debtor 2 Deborah Elaine Thomas oe oo

(Spouse, if filing} Flist Name tlidilke Name Last Narite heck if this is an amended plan.

Case number  19-30203-SDB
(Hf known}

 

 

 

CHAPTER 13 PLAN AND MGTION
[Pursuant to Fed. R. Bankr. P. 3015.1, the Southern District of Georgia General Order 2017-3 adopts this form in lieu of the Official Form 1 £3].
1. Notices, Debfor(s) must check one box on each line to state whether or net the plan includes each of the following items.

if an item is checked as not being contained in the plan or if neither or both boxes are checked, the provision will be
ineffective if set out in the plan,

(a} This plan: contains nonstandard provisions. Sec paragraph 15 below.
Fi does not contain nonstandard provisions.

{b) This plan: Edvalues the claim(s) that secures collateral. See paragraph 4(H below.
O does not value claim(s) that secures collateral.

{c) This plan: Oseeks to avoid a lien or security interest. See paragraph 8 below.
does not seek to avoid a lien or security interest.

2. Plan Payments.

(a) The Debtor(s) shall pay to the Chapter 13 Trustee (the “Trustee’) the sum of $1,347.00 for the applicable
commitment periad of:

 

£1 60 months; or (Uf applicable include the

following: These plan payments
aminimum of 36 months, See 1! U.S.C, § will change to$__s monthly on
1325(b)(4). )

(b} The payments under paragraph 2(a) shall be paid:

Pursuant to a Notice to Commence Wage Withholding, the Debtor(s) request(s) that the Trustee serve such
Notice(s) upon the Debtor’s(s’} employer(s} as soon as practicable after the filing of this plan. Such Notice(s) shalt
direct the Debtor’s(s’} employer(s) to withhoid and remit to the Trustee a dollar amount that corresponds to the
following percentages of the monthly plan payment:

Debtor i_ 50% Debtor 2_50%

C2 Direct to the Trustee for the following reason(s):
4 The Debtor(s) receive(s} mcome solely from sclfemployment, Social Security, government assistance,
or retirement.
O The Debtor(s) assert(s) that wage withholding is not feasible for the following reason(s):

 

(c) Additional Payments of $ (estimated amount) will be made on_{anticipated date) from_(source, including income tax
refunds).

3. Long-Term Debt Payments.

(a} Maintenance of Current Installment Payments. The Debtor(s) will make monthly payments in the manner specified as
follows on the following long-term debts pursuant to 11 U.S.C. § 1322(b\(5). These postpetition payments will be disbursed

GASB — Form [13 [Rev. 12/1/17] Page | of 5

 
Case:19-30203-SDB Doc#:17 Filed:09/30/19 Entered:09/30/19 15:07:05 Page:2 of 8

by either the Trustee or directly by the Debtor(s), as specified below. Postpetition payments are to be applied to postpetition
amounts owed for principal, interest, authorized postpetition late charges and escrow, if applicable. Conduit payments that
are to be made by the Trustee which become due after the filing of the petition but before the month of the first payment
designated here will be added to the prepetition arrearage claim.

 

MONTH OF

FIRST

. _:.. | PRINGIPAL — |PAYMENTSTO BE | POSTPETITION _| INITIAL
no On yaad) eS" RESIDENCE. |MADE BY (TRUSTEE |PAYMENT TO. . | MONTHLY

CREDITOR (°° | COLLATERAL (YIN) OR DEBTOR{S)) CREDITOR PAYMENT

 

 

 

 

 

 

 

 

 

(b) Cure of Arrearage on Long-Term Debt. Pursuant to 11 U.S.C. § 1322(b)(5), prepetition arrearage claims will be paid in
full through disbursements by the Trustee, with interest (if any) at the rate stated below. Prepetition arrearage payments are
to be applied to prepetition amounts owed as evidenced by the allowed claim,

 

   

 

 

 

 

 

 

 

 

oo pe) BRINGIPAL ESTIMATED . a
a oo Es) DESCRIPTION OF..:° || RESIDENCE AMOUNT OF. NTEREST RATE ON ©:
CREDITOR oY COLLATERAL! ECYIND ARREARAGE ARREARAGE (if applicable}
4, Treatment of Claims, From the payments reecived, the Trustee shall make disbursements as follows unless designated

otherwise:

(a) Trustee’s Fees. The Trustee percentage fee as set by the United States Trustee.

(b} Attorney’s Fees. Attorney’s fees allowed pursuant to 11 U.S.C. § 507(@)@) of $4,500.00.

{c) Priority Claims, Other 11 U.S.C. § 507 claims, unless provided for otherwise in the plan will be paid in full over the life of

the plan as funds become available in the order specified by law.
(d) Fully Secured Allowed Claims. All allowed claims that are fully secured shail be paid through the plan as set forth below.

 

  

D2 DESCRIPTION OF © ESTIMATED | oS ys
CREDITOR = 08 8 COLLATERAL.” } CLAIM “INTEREST RATE | MONTHLY PAYMENT:

 

 

 

 

 

 

 

 

(c} Secured Claims Excluded frem 11 U.S.C. § 506 (those claims subject to the hanging paragraph of 11 U.S.C. §
13245(a)). The claims fisted below were either: (1) incurred within 910 days before the petition date and secured by a
purchase money security interest in a motor vehicle acquired for the personal use of the Debtor(s), or (2) incurred within i
year of the petition date and secured by a purchase money security interest in any other thing of value. These claims will
be paid in full under the plan with interest at the rate stated below:

 

   

 

 

aed 1202) DESCRIPTION OF] ESTIMATED eB, eee
CREDITOR =>: 2 “on COLLATERAL : oh: | CLARM INTEREST RATE MONTHLY .- PAYMENT

Personal
Loan/Househald

Credit Acceptance Goods (TV;

Corporation Lawnmower} $17,041.00 5.25 $322.00

Yas! Automotive Finance, 2042 Buick

LLC Enclave $43,173.00 5,25 $249.00

 

 

 

 

 

 

 

(f) Valuation of Secured Claims ta Which L1 U.S.C. § 506 is Applicable. The Debtor(s} move(s} to value the claims partially
secured by collateral pursuant to 11 U.S.C, § 506 and provide payment in satisfaction of those claims as set forth below. The
unsecured portion of any bifurcated claims set forth below will be paid pursuant to paragraph 4(h) below. The plan shall be
served on all affected creditors in compliance with Fed. R. Bankr. P. 3012(b), and the Debtor(s) shail attach a certificate of
service,

GASB — Form 113 [Rev. 12/1/17] Page 2 of 5

 
6.

Case:19-30203-SDB Doc#:17 Filed:09/30/19 Entered:09/30/19 15:07:05 Page:3 of 8

 

pe : . | VALUATION OF: / . : oo :
PO | DESCRIPTION OF SECURED — ae ape. Dan re
CREDITOR © COLLATERAL CLAIM INTEREST RATE MONTHLY PAYMENT -

3 Vanity Sets;
Bedroom Suil;
Furniture;
First Franklin Financial Services Miscellaneous Hems $1,200.00 5.25 $23.00
Personal
Loan/Household
Goods (TV;
World Finance Lawnmower} $640.00 5.25 $12.00
3 Vanity Sets;
Bedroom Suit;
Furniture;

W. 8. Badcock corporation Miscellaneous [tems $600.00 3.25 $11.00

 

 

 

 

 

 

 

 

 

 

(g) Special Treatment of Unsecured Claims. The following unsecured allowed claims are classified to be paid at 100%

Hi with interest at % per annum or 4 without interest:

(h) General Unsecured Claims. Aflowed general unsecured claims, including the unsecured portion of any bifurcated claims
provided for in paragraph 4{f) or paragraph 9 of this plan, will be paid a 0% dividend or a pro rata share of
$32,122.16, whichever is greater.

 

Executory Contracts.

(a) Maintenance of Current Installment Payments or Rejection of Executory Contract(s) and/or Unexpired Lease(s).

 

    

 

 

 

 

 

 

 

 

DESCRIPTION OF 22300 8208p eos Yeas Bare ip ens
Cae : : PROPERTY/SERVICE .| ASSUMED/ |). | MONTHLY <=: “| DISBURSED BY ‘TRUSTEE OR :
CREDITOR ..~ S$ AND CONTRACT. =|REJECTED °°'}PAYMENT |: °°] DEBTOR(S) 00 oe

Redidential Lease (Fo

KMECR Properties, LLC Be Assumed) Assumed $600.00 Debtor
Residential Lease (To

Curry Properties, Inc. Be Assumed) Assumed $500.00 Debtor

 

(b} Treatment of Arrearages. Prepetition arrearage claims will be paid in full through disbursements by the Trustee.

 

   

CREDITOR | ESTIMATED ARREARAGE =)

 

 

 

 

 

Adequate Protection Payments. The Debtor(s) will make pre-confirmation lease and adequate protection payments pursuant
to Hf U.S.C, § 1326fa)(L) on allowed claims of the following creditors: LJ Direct ta the Creditor; or El To the Trustee,

 

    
 

 

 

 

 

 

 

 

 

CREDITOR 222 "| ADEQUATE PROTECTION OR LEASE PAYMENT AMOUNT.
Credit Acceptance Corporation $161.00
First Franklin Financial Services $11.50
World Finance $10.00
W. §. Badcock corporation $10.00
Yes! Automotive Finance, LLC $124.50

 

Domestic Support Obligations. The Debtor(s) will pay all postpetition domestic support obligations direct to the holder of
such claim identified here. See 11 U.S.C. § EOI(14A). The Trustee will provide the statutory notice of 11 U.S.C. § £302(d) to

the following claimant(s):

GASB ~ Form 113 [Rev. 12/1/17] Page 3 of 5
10.

TE.

12,

13.

14.

15.

Case:19-30203-SDB Doc#:17 Filed:09/30/19 Entered:09/30/19 15:07:05 Page:4 of 8

 

 

 

 

CLAIMANT” me ADDRESS

 

Lien Avoidance, Pursuant to 11 U.S.C. § 522(f), the Debtor(s) move(s) to avoid the fien(s) or security interest(s) of the following
creditor(s}, upon confirmation but subject to 11 U.S.C. § 349, with respect to the property described below. The plan shall be
served on all affected creditor(s) in compliance with Fed. R. Bankr. P. 4003(d), and the Debtor(s) shall attach a certificate of
service.

 

CLAIMANT 0 EN IDENTIFICATION (if known) 000 | PROPERTY 3"

 

 

 

 

 

 

Surrender of Collateral. The following collateral is surrendered to the creditor to satisfy the secured claim to the extent shown
below upon confirmation of the plan, The Debtor(s) request(s) that upon confirmation of this plan the stay under 11 U.S.C. §
362(a) be terminated as to the collateral only and that the stay under 11 U.S.C. § 1301 be terminated in all respects. Any allowed
deficiency balance resulting from a creditor’s disposition of the collateral will be treated as an unsecured claim in paragraph
4(h) of this plan if the creditor amends its previously-filed, limely claim within {80 days from entry of the order confirming this
plan or by such additional time as the creditor may be granted upon motion filed within that 180-day period.

 

 
   

 
 

    

‘| DESCRIPTION OF COLLATERAL’) | AMOUNT OF CLAIM SATISFIED

 

CLAIMANT."

 

 

 

 

 

 

Prestige Financial Services Personal Loan/Houschold Goods g IN FULL
Beckham's Used Cars, lnc. 2006 Acura RL g IN FULL

 

Retention of Liens. Holders of allowed secured claims shall retain the liens securing said claims to the full extent provided by
11 U.S.C § 1325(a\(5).

Amounts of Claims and Claim Objections. The amount, and secured or unsecured status, of claims disclosed in this plan are
based upon the best estimate and belief of the Debtor(s). An allowed proof of claim will supersede those estimated claims. In
accordance with the Bankruptcy Code and Federal Rules of Bankruptcy Procedure, objections to claims may be filed before or
after confirmation.

Payment Increases. The Debtor(s) will increase payments in the amount necessary to fund allowed claims as this plan proposes,
after notice from the Trustee and a hearing if necessary, unless a plan modification is approved.

Federal Rule of Bankruptey Procedure 3002.1. The Trustee shall not pay any fees, expenses, or charges disclosed by a
creditor pursuant to Fed. R. Bankr. P, 3002.1(c) unless the Debtor’s(s’) plan is modified after the filing of the notice to provide
for payment of such fees, expenses, or charges.

Service of Plan. Pursuant to Fed. R. Bankr. P. 3015(d) and General Order 2017-3, the Debtor(s) shail serve the Chapter 13 plan
on the Trustee and all creditors when the plan is filed with the court, and file a certificate of service accordingly. If the Debtor(s)
seek(s) to limit the amount of a secured claim based on valuation of collateral (paragraph 4(f) above), seek(s) to avoid a security
interest or lien (paragraph 8 above), or seek(s) to initiate a contested matter, the Debtor(s) must serve the plan on the affected
creditors pursuant to Fed, R, Bankr. P. 7004, See Fed. R. Bankr. P. 3012(b), 4003(d), and 9014,

Nonstandard Provisions. Under Fed. R. Bankr. P. 3015(c), nonstandard provisions must be set forth below. A nonstandard
provision is a provision not otherwise in this focal plan form or deviating from it. Nonstandard provisions set out elsewhere in
this plan are void.

Beckham's Used Cars, Inc. - 2011 Kia Soul - Paid Direct by Joint Debtor's Granddaughter. Vehicle in joint debtor's

name only, but purchased for granddaughter's use.
All secured creditors shall receive 5.25% interest on their claims unless otherwise indicated. Said provision applies to
creditors with notice of the plan. The rate of interest for taxes owed to the state or any local taxing authority shall be

GASB — Form [13 fRev. 12/1/17} Page 4 of 5
Case:19-30203-SDB Doc#:17 Filed:09/30/19 Entered:09/30/19 15:07:05 Page:5 of 8

equal to the bank prime loan rate pasted by the Board of Governors of the Federal Reserve system plus 3 percent, to
accrue monthly (Currently 8.25%).

By signing below, I certify the foregoing plan contains no nonstandard provisions other than those sef out in paragraph 15,

Dated: September 30, 2019 s/Henry Thomas, Jr.

 

 

Debtor 1

s/Deborah Elaine Thomas
Debtor 2

 

s/Michon D. Walker
Attorney for the Debtor(s)

 

GASB — Form [13 [Rev. [2/1/17] Page 5 of 5
Case:19-30203-SDB Doc#:17 Filed:09/30/19 Entered:09/30/19 15:07:05 Page:6 of 8

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF GEORGIA

DUBLIN DIVISION
IN RE: HENRY THOMAS, JR. ) CHAPTER 13
DEBORAH ELAINE THOMAS )
DEBTORS ) CASE NO. 19-30203-SDB

CERTIFICATE OF SERVICE

 

Thereby certify that [ have served a copy of the Chapter 13 Plan and Motion by First Class Mail placing the
same in the United States mail with proper postage affixed thereon to the following addresses:

See attached mailing matrix.

I hereby certify that I have served a copy of the Chapter 13 Plan and Motion on the following corporations
addressed to an Agent or Officer by First Class Mail with proper postage affixed thereon to the following addresses:

Credit Acceptance Corporation
Attn: Agent/Officer

25505 West 12 Mile Road
Southfield, MI 48034

World Finance Corporation of Georgia
Atta: CT Corporation System

289 5S Culver Street

Lawrenceville, GA 30046-4805

Yes! Automotive Finance, LLC

Attn: National Registered Agents, Inc.
289 S. Culver Street

Lawrenceville, GA 30046-4805

First Franklin Financial

Attn: CT Corporation System
289 S, Culver Street
Lawrenceville, GA 30046-4805

W.S. Badcock Corporation
Atta: CT Corporation System
289 S. Culver Street
Lawrenceville, GA 30046-4805

Beckham’s Used Cars, Ine.
Attn: Doyle Beckham
800 N. Jefferson Street
Milledgeville, GA 31061

| hereby certify that the following parties and counsel were served electronically through the Notice of Electronic

Filing (NEF) at the following address:

Chapter 13 Trustee, Huon Le

notices(@chp i 3aug.org

This 30° day of September, 2019.

s/Michon D. Walker

 

Michor D, Walker

Arthur L. Watker & Associates, LLC
GA Bar No: 732413

P.O. Box 64

Sandersyite, GA. 31082

(478) 552-0552
walkmd@comceastnct
Case:19-30203-SDB

Label Matrix for local noticing
1139-3

Case 19-30203-SDB

Southern District of Georgia
Dublin

Mon Sep 30 11:47:31 EDT 2019

Beckham's Used Cars, Inc,
Attn: Doyle Beckham

800 N. Jefferson Street
Milledgeville, GA 31061-2927

(p] CAINE & WEINER COMPANY
12005 FORD ROAD 300
DALLAS TX 75234-7262

Credit Acceptance Corporation
P.O. Box 507¢
Southfield, MI 48086-5070

Credit Systems International, Inc.
P. 0, Box 1088
Arlington, Texas 76004-1088

Dedry Thosas
313 Woods Hay
Dublin, GA 31021-0450

First Franklin Financial Corporation (DE)
Attn: CT Corporation System

289 §, Culver Street

Lawrenceville, GA 30046-4805

Huon Le
P.O, Box 2127
Augusta, GA 30903-2127

Southwest Credit Systems, L. P.
4126 International Pkwy #100
Carrollton, Texas 75007-1958

Henry Thomas
210 Woods Way
Dublin, GA 31021-2405

American Credit Acceptance
961 E. Main Street
Spartanburg §C 29302-2185

Beckham's Used Cars, Inc. {B.0. Box 967
P.O, Box $67
Milledgeville, Georgia 31059-0967

City of Dublin
P.O, Box 630
Dublin, GA 31040-0690

Credit Collection Service
725 Calton Street
Norwood, MA 2062-2679

Curry Properties, Inc.
Atn: LM. Curry, dr.
1825 Veterans Blvd.
Dublin, GA 31021-3648

Enhanced Recovery Company
P, 0, Box 57547
Jacksonville, Florida 32241-7547

{D) JEFFERSON CAPITAL SYSTEMS LLC
PO BOX 7999
SAINT CLOUD MN 56302-7999

Office of the U. $. Trustee
Johnson Square Business Center
2 East Bryan Street, Ste 725
Savannah, GA 31401-2638

The Receivable Management
240 Emery Streat
Bethlehem, Pennsylvania 18015-1980

W. &, Badcock Corporation
Attn: CT Corporation System
289 §. Culver Street
Lawrenceville, GA 30046-4805

Doc#:17 Filed:09/30/19 Entered:09/30/19 15:07:05 Page: 7 of 8

American Credit Acceptance, LLC
Attn: CT Corporation System
289 §. Culver Street
Lawrenceville, GA 30046-4805

Bridgecrest formerly Drivetime
P.O. Box 29018
Phoenix, Arizona 85038-9018

(p)CREDIT ACCEPTANCE CORPORATION
25505 WEST 12 MILE ROAD
SOUTHFIELD MI 48034-8316

Credit Collection Service
P. 0. Box 607
Norwood, Massachusetts 02062-0607

Debt Recovery Solutions

6800 Jericho Turnpike

Suite 1135

Syogset,, New York 11791-4401

First Franklin Financial
2102 Veterans Blyd. Suite ¢
Dublin, GA 31021-3048

KMCR Properties, LLC

Attn: Robert D. Edge

317 Central Drive

Fast Dublin, GA 31027-7409

Prestige Financial Services
Attn: Agent /Officer

P.O. Box 26707

Salt Lake City, UT 84126-0707

Deborah Elaine Thomas
210 Woods Way
Dublin, GA 31021-2405

W. §. Badcock Corporation
P. 0, Box 724
Mulberry, Florida 33860-0724
Case:19-30203-SDB Doc#:17 Filed:09/30/19 Entered:09/30/19 15:07:05 Page:8 of 8

Michon D. Walker World Finance World Finance Corporation of Georgia
Arthur L. Walker & Associates, LLC 1632 Veterans Blvd, Suite D&E Attn: CT Corporation System

P. 0, Box 64 Dublin, GA 31021-3587 289 5, Culver Street

Sandersville, GA 31082-0064 Lawrenceville, GA 30046-4805

Yes! Automotive Finance, LLC

Attn: National Registered Agents, Inc.
289 §. Culver Street

Lawrenceville, GA 30046-4805

The preferred mailing addzess (p} above has been substituted for the following entity/entities as so specified
by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank,P, 2002 (g) (4).

Caine & Wainer Credit Acceptance Corporation Jefferson Capital Systems
P.O. Box 55848 Attn: Agent/Officer 16 MeLeland Road
Sherman Oaks, CA 91413 25505 West 12 Mile Road Saint Cloud, Minnesota 56303

Southfield, ME 48034

End of Label Matrix

Mailable recipients 33
Bypassed recipients 0
Total 33
